DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/21 has been entered.
Status of Claims
Claims 1-2, 5-12, 15-22, and 25-29 are allowed in this application.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. James L. Katz on 10/27/21, followed by an email from Mr. James L. Katz on 10/27/21.
THE APPLICATION HAS BEEN AMENDED AS DETAILED:
Claims:
(Currently Amended) An electronic trading system comprising:	a match engine that automatically executes a trade between two market participants, wherein as a result of the executed trade, one of the two market participants is provided a long position in an instrument and the other of the two market participants is provided a short position in the instrument;	an exchange coupled with the match engine, wherein the exchange guarantees  the performance of the long and short positions by the two market participants via payment and/or collection of funds from electronic accounts of either or both of the two market participants based on a current value of the long and short positions held thereby as compared to a then current market price for the instrument;	a hardware market interface that receives, via an electronic communications network, a first request from a first market participant comprising a clocking device which further determines a passage of time  and		a communication interface that couples the computer processor to the match engine and to the exchange; and	wherein the match engine, responsive to the definition of the credit default swap futures contract, automatically executes a trade between the first market participant and the second market participant, wherein as a result of the executed trade, the first market participant is provided a long position in the credit default swap futures contract in the amount of the initial price and the second market participant is provided a short position in the credit default swap futures contract in the amount of the initial price; and	wherein the exchange, responsive to the execution of the trade, facilitates the premium payment to the electronic account of the first market participant and the contingency payment to the electronic account of the second market participant, without identifying either of the first and second market participants to the other of the first and second market participants, via the periodic payment and collection of funds from the electronic accounts of the first and second market participants based on a value of the long and short positions held thereby as compared to the initial price of the credit default swap futures contract communicated to the exchange as the market price thereof and wherein the computer processor is further operative to linearly increase the initial price communicated to the exchange with the determined passage of time, as determined by the clocking device, based on accruals of the funds paid and collected by the exchange, subsequent payment and collection of funds from the electronic accounts of the first and second market participants being based thereon, and always return to the predefined final price at expiration of the credit default swap contract unless the credit event occurs before the expiration.
(Original) The electronic trading system of claim 1 wherein the second request is received before the first request.
(Canceled) 
(Canceled) 
(Original) The electronic trading system of claim 1 wherein the exchange pays and collects the funds daily.
(Original) The electronic trading system of claim 1 wherein the difference between the initial price and the predefined final price is a fraction of a notional value of a reference obligation less the premium payment.
(Currently Amended) The electronic trading system of claim 1 wherein the exchange collects the funds from the electronic account of the second market participant and pays the funds to the electronic account of the first market participant, the collected and paid funds comprising the premium payment.
(Previously Presented) The electronic trading system of claim 1 wherein the linear increase of the initial price by the computer processor creates a financial loss for the second market participant triggering a mark to market mechanism of the exchange to collect funds therefrom in accordance with the loss, and creates a financial gain for the first market participant triggering the mark to market mechanism of the exchange to credit funds thereto in accordance with the gain.
(Previously Presented) The electronic trading system of claim 1, wherein the match engine is operative to receive data indicative of whether the credit event has occurred.
(Original) The electronic trading system of claim 1, wherein a clearinghouse assumes the counterparty risk of the credit default swap futures contract.
(Currently Amended) An apparatus comprising:	a match engine that automatically executes a trade between two market participants, wherein as a result of the executed trade, one of the two market participants is provided a long position in an instrument and the other of the two market participants is provided a short position in the instrument;	an exchange coupled with the match engine and that guarantees the performance of the long and short positions by the two market participants via payment and/or collection of funds from electronic accounts of either or both of the two market participants based on a current value of the long and short positions held thereby as compared to a then current market price for the instrument;	a hardware market interface that receives, via an electronic communications network, a first request from a first market participant terminal for a first market participant to provide a contingency payment upon occurrence of a credit event of a reference entity and a second request from a second market participant terminal for a second market participant to provide a premium payment to the first market participant in exchange for the contingency payment, wherein the first and second market participants are anonymous to one another;	a contract generator which is external to the match engine, and communicatively coupled with the hardware market interface, and includes a computer processor operative to define a credit default swap futures contract subsequent to receipt of both the first and second requests, the credit default swap futures contract being based thereon and characterized by an initial price lower than a predefined final price, wherein the initial price is defined by a fraction of a notional value of a reference obligation less the premium payment, wherein the premium payment corresponds to a prevailing market rate of a plurality of payments over a duration of the credit default swap futures contract;	the computer processor comprising a clocking device that determines a passage of time; and;	a communication interface that couples the computer processor to the match engine and the exchange; and	wherein the match engine, responsive to the definition of the credit default swap futures contract, automatically executes a trade between the first market participant and the second market participant, wherein as a result of the executed trade, the first market participant is provided a long position in the credit default swap futures contract in the amount of the initial price and the second market participant is provided a short position in the credit default swap futures contract in the amount of the initial price; and	wherein the exchange, responsive to the execution of the trade, facilitates the premium payment to the electronic account of the first market participant and the contingency payment to the electronic account of the second market participant, without identifying either of the first and second market participants to the other of the first and second market participants, and periodically pays and collects funds from the electronic accounts of the first and second market participants based on a value of the long and short positions held thereby as compared to the initial price of the credit default swap futures contract communicated to the exchange as the market price thereof and wherein the computer processor is further operative to linearly increase the initial price communicated to the exchange with the determined passage of time, as determined by the clocking device, based on accruals of the funds paid and collected by the exchange, subsequent payment and collection of funds from the electronic accounts of the first and second market participants being based thereon, and always return to the predefined final price at expiration of the credit default swap contract unless the credit event occurs before the expiration.
(Original) The apparatus of claim 11 wherein the second request is received before the first request.
(Canceled) 
(Canceled)
(Original) The apparatus of claim 11 wherein the exchange pays and collects the funds daily.
(Original) The apparatus of claim 11 wherein the difference between the initial price and the predefined final price is a fraction of a notional value of a reference obligation less the premium payment.
(Previously Presented) The apparatus of claim 11 wherein the exchange collects the funds from the electronic account of the second market participant and pays the funds to the electronic account of the first market participant, the collected and paid funds comprising the premium payment.
(Previously Presented) The apparatus of claim 11 wherein the linear increase of the initial price by the computer processor creates a financial loss for the second market participant triggering a mark to market mechanism of the exchange to collect funds therefrom in accordance with the loss, and creates a financial gain for the first market participant triggering the mark to market mechanism of the exchange to credit funds thereto in accordance with the gain.
(Previously Presented) The apparatus of claim 11, wherein the match engine is operative to receive data indicative of whether the credit event has occurred.
(Original) The apparatus of claim 11, wherein a clearinghouse assumes the counterparty risk of the credit default swap futures contract.
(Currently Amended) A computer implemented method comprising:	receiving, by a processor via an electronic communications network, a first request from a first market participant terminal for a first market participant to provide a contingency payment upon occurrence of a credit event of a reference entity and a second request from a second market participant terminal for a second market participant to provide a premium payment to the first market participant in exchange for the contingency payment, wherein the first and second market participants are anonymous to one another;	defining, by the processor, a credit default swap futures contract subsequent to receipt of both the first and second requests, the credit default swap futures contract being based thereon and characterized by an initial price lower than a predefined final price, wherein the initial price is defined by a fraction of a notional value of a reference obligation less the premium payment, wherein the premium payment corresponds to a prevailing market rate of a plurality of payments over a duration of the credit default swap futures contract;	determining, by a clocking device of the processor, a passage of time; 	executing, automatically responsive to the defining by a match engine coupled with the processor, the processor being external to the match engine, a trade between the first market participant and the second market participant, wherein as a result of the executed trade, the first market participant is provided a long position in the credit default swap futures contract in the amount of the initial price and the second market participant is provided a short position in the credit default swap futures contract in the amount of the initial price; and	paying and collecting, without identifying either of the first and second market participants to the other of the first and second market participants, responsive to the execution of the trade, periodically by an exchange coupled with the processor, funds from electronic accounts of the first and second market participants based on a value of the long and short positions held thereby as compared to the initial price of the credit default swap futures contract communicated to the exchange as a market price thereof and linearly increasing, by the processor, the initial price communicated to the exchange in accordance with the determined passage of time, as determined by the clocking device, based on accruals of the funds paid and collected by the exchange, subsequent payment and collection of funds from the electronic accounts of the first and second market participants being based thereon, and always returning to the predefined final price at expiration of the credit default swap contract unless the credit event occurs before the expiration.
(Original) The computer implemented method of claim 21 wherein the second request is received before the first request.
(Canceled) 
(Canceled) 
(Original) The computer implemented method of claim 21 wherein the exchange pays and collects the funds daily.
(Original) The computer implemented method of claim 21 wherein the difference between the initial price and the predefined final price is a fraction of a notional value of a reference obligation less the premium payment.
(Previously Presented) The computer implemented method of claim 21 wherein the exchange collects the funds from the electronic account of the second market participant and pays the funds to the electronic account of the first market participant, the collected and paid funds comprising the premium payment.
(Previously Presented) The computer implemented method of claim 21 wherein the linear increase of the initial price by the processor creates a financial loss for the second market participant triggering a mark to market mechanism of the exchange to collect funds therefrom in accordance with the loss, and creates a financial gain for the first market participant triggering the mark to market mechanism of the exchange to credit funds thereto in accordance with the gain.
(Original) The computer implemented method of claim 21, further comprising receiving, by the match engine, data indicative of whether the credit event has occurred.
Allowable Subject Matter
Claims 1-2, 5-12, 15-22, and 25-29 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the rejection under 35 U.S.C. 101, the claims are eligible in light of the claim amendments. Under Step 2A, Prong 2, the additional elements of the independent claims are doing more than just adding the words “apply it” with the abstract idea. The computing devices and other technical components are not merely being used as tools to perform the abstract idea. Rather, when viewing the additional elements as a combination, the claimed invention includes a match engine and a clocking device (along with other technical elements such as computer processor and hardware interfaces) use for receiving contingency swap payment request for potential credit event from buyer of credit protection, receiving request for on-going premium from seller of credit protection, generating credit default swap to reflect the various requests with particular pricing, in the process, matching the requests (with the buyer and seller remaining anonymous to each other), and calculating, collecting and payments as contracted – the combination of additional elements are not well understood, routine, and conventional. As such, the rejection under 35 U.S.C. 101 is withdrawn.  
Regarding the rejection under 35 U.S.C. 103, the examiner has determined that the prior art of record does not teach the elements of claim 1, and the other independent claims.  
As recited in the claims, claim specific elements of:
“a hardware market interface that receives, via an electronic communications network, a first request from a first market participant terminal for a first market participant to provide a contingency payment upon occurrence of a credit event of a reference entity and a second request from a second market participant terminal for a second market participant to provide a premium payment to the first market participant in exchange for the contingency payment, wherein the first and second market participants are anonymous to one another… 
a computer processor which defines a credit default swap futures contract subsequent to receipt of both the first and second requests, the credit default swap futures contract being based thereon and characterized by an initial price lower than a predefined final price, wherein the initial price is defined by a fraction of a notional value of a reference obligation less the premium payment, wherein the premium payment corresponds to a prevailing market rate of a plurality of payments over a duration of the credit default swap futures contract;	the periodic payment and collection of funds from the electronic accounts of the first and second market participants based on a value of the long and short positions held thereby as compared to the initial price of the credit default swap futures contract communicated to the exchange as the market price thereof and wherein the computer processor is further operative to linearly increase the initial price communicated to the exchange with the determined passage of time, as determined by the clocking device, based on accruals of the funds paid and collected by the exchange, subsequent payment and collection of funds from the electronic accounts of the first and second market participants being based thereon, and always return to the predefined final price at expiration of the credit default swap contract unless the credit event occurs before the expiration (emphasis examiner’s).”
The prior art of record, Lundberg (20040220870) teaches a system of trading swap contracts that reduces the computational load during the matching process by displaying all current bids and offers for a group of derivative contracts together with a corresponding reference contract, and automatically implying a simultaneous trade in the reference contract when there is a matched offer or bid in one of the displayed group of contracts.  However, Lundberg does not teach or suggest specific swap matching and creating features of (1) the participant being anonymous to each other; (2) the swap being characterized by an initial price that is lower than a predefined final price [where the initial price is defined by a fraction of a notional value of a reference obligation less the premium payment]; and (3) the initial price being linearly increase overtime that is kept by a specific clocking device.  Federal Reserve (Brady Bonds and Other Emerging-Markets Bonds, Trading and Capital-Markets Activities Manual https://www.federalreserve.gov/boarddocs/supmanual/trading/4000p2.pdf 1998), OECD (ZERO-COUPON / DEEP DISCOUNT BOND, Financial Terminology Database, Bank of England, https://stats.oecd.org/glossary/detail.asp?ID=2958, Sept 2001) teaches the use of bilateral netting arrangements to address settlement risk created by the individual counterparties.  Bank for International Settlements (Credit risk transfer, ISBN 92-9131-641-5, https://www.bis.org/publ/cgfs20.pdf, Jan 2003) teaches the use of third party, such as a monoline insurer, to increase investment safety by taking up the unconditional liability in making all principal and interest payments.  Lundberg, Federal Reserve, and Bank for International Settlements – alone or in combination – do not disclose the swap anonymity feature, the specific swap price characterization, and the time depending linear increase of the initial price as disclosed in the claims.   
Therefore the claims are deemed allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached 892, Notice of References Cited.
Canezin (20060282355) teaches actively managed credit linked note program that allows investors to take leveraged exposure.
Robinson (20060253361) teaches method for providing total return swap using a dealer hedging facility.
Harrington (20060129472) teaches method and system for tracking derivatives positions and monitoring credit limits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK GAW/
Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698